                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

STACHIA CAMPBELL                                                        PLAINTIFF

V.                        NO. 5:18CV00090 BRW-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                DEFENDANT

                        RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge Billy Roy Wilson. You may file written objections to

all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Stachia Campbell (“Campbell”), applied for disability benefits on

August 2, 2015, alleging a disability onset date of January 1, 1996. (Tr. at 20). After

conducting a hearing, the Administrative Law Judge (“ALJ”) denied her application.

(Tr. at 29). The Appeals Council denied her request for review. (Tr. at 1). Thus, the

ALJ=s decision now stands as the final decision of the Commissioner.
      For the reasons stated below, the Commissioner’s decision should be

affirmed.

II. The Commissioner=s Decision:

      The ALJ found that Campbell had not engaged in substantial gainful activity

since the alleged onset date of January 1, 1996. (Tr. at 22). At Step Two, the ALJ

found that Campbell has the following severe impairments: degenerative disc

disease, seizure disorder, and anxiety disorder. Id.

      After finding that Campbell’s impairment did not meet or equal a listed

impairment (Tr. at 23), the ALJ determined that Campbell had the residual functional

capacity (ARFC@) to perform the full range of light work, except that: (1) she could

not frequently balance, or climb ladders, ropes or scaffolds; (2) she could have no

exposure to hazards; (3) she could perform work where interpersonal contact is

incidental to the work performed, complexity of tasks can be learned by

demonstration or repetition within 30 days, with few variables and little judgment;

and (4) supervision required is simple, direct, and concrete. (Tr. at 25).

        The ALJ found that Campbell had no past relevant work. (Tr. at 28). At Step

Five, the ALJ relied on the testimony of a Vocational Expert ("VE") to find that,

based on Campbell's age, education, work experience and RFC, jobs existed in

significant numbers in the national economy that she could perform, including work

as a cashier II and an usher. (Tr. at 29). Thus, the ALJ concluded that Campbell was
not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477.


                                          3
       B.    Campbell=s Arguments on Appeal

       Campbell contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues that the RFC did not fully incorporate her

mental limitations, and that the Appeals Council should have considered new

evidence as a basis to remand the case. After reviewing the record as a whole, the

Court concludes that the ALJ did not err in denying benefits.

       Campbell suffered from anxiety and symptoms of bipolar disorder. She was

never hospitalized for her mental illness but received out-patient mental health

counseling at Living Hope Southeast, LLC (“Living Hope”), along with medication

management. Five months after the ALJ issued his decision, Thanh Nguyen, M.D.,

a psychiatrist, completed a checkbox form referred to as a Medical Source

Statement. This form, dated November 7, 2017, was submitted directly to the

Appeals Council. (Tr. at 8-12). According to the boxes checked on this form, Dr.

Nguyen believed Campbell had severe limitations in several work-related areas due

to her mental functioning. Id.1 However, these restrictions did not align with the

providers’ own notes. A conclusory checkbox form has little evidentiary value when

it cites to no medical evidence and provides little or no elaboration. Anderson v.



1
  It is worth noting that the statement indicated that Campbell would be able to carry out simple
instructions. (Tr. at 11).

                                                4
Astrue, 696 F.3d 790, 794 (8th Cir. 2012).

      According to her medical records, Campbell had episodes of crying, racing

thoughts, memory problems, and anxiety. But, in August 2015, she reported to Ms.

Kathryn Kidwell, a medical professional at Living Hope, that she had a fairly

positive mood, and was doing better, with more good days than bad. (Tr. at 405-

406). Improvement in condition supports an ALJ’s finding that a claimant is not

disabled. See Lochner v. Sullivan, 968, F.2d 725, 728 (8th Cir. 1992). According to

Ms. Kidwell’s notes, Campbell was kind, polite, and respectful. (Tr. at 405-406).

      On October 1, 2015, Ms. Kidwell noted that a lack of compliance by Campbell

with her treatment was leading to a lack of progress. (Tr. at 493). She noted that

Campbell was not taking psychiatric medications, even though she previously

reported that Wellbutrin and Xanax had helped her. (Tr. at 499). Impairments that

are controllable or amenable to treatment do not support a finding of total disability.

Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000). Campbell confirmed on

October 14, 2015 that she was open to medication to help her mood and was working

toward her goals. (Tr. t 485-486). On October 22, 2015, she was having mood swings

and anxiety, but she was eating and sleeping well. (Tr. at 481). On December 1,

2015, Campbell’s mood was stable on Depakote. (Tr. at 489).

      In early 2016, Ms. Kidwell noted that Campbell was fired from nearly all of

                                          5
her past jobs, a fact Campbell reiterates in her claim that she cannot work. (Tr. at

513). But Ms. Kidwell also said that Campbell had not been regularly attending

therapy, which could have accounted for her impaired memory and mood swings.

(Tr. at 514-517 and 561). A failure to follow a recommended course of treatment

weighs against a claimant's credibility. Guilliams v. Barnhart, 393 F.3d 798, 802

(8th Cir. 2005). On July 26, 2016, when she presented for therapy, Campbell was

able to articulate her needs, was open to learning new behaviors, and expressed a

desire to change. (Tr. at 524). She had no issues with thought content and there were

no apparent memory issues. (Tr. at 526). At a few more visits in 2016, Campbell

continued to work toward her goals and agreed with her husband to work on her

marriage, which had been a source of anxiety. (Tr. at 535-543). On December 20,

2016, Campbell presented with a fairly positive mood with no thoughts of self-harm.

(Tr. at 543). She was “much better overall.” Id. Again, her improvement in condition

weakens Campbell’s claims that she cannot work.

      In January and February 2017, Campbell had fairly good mood with organized

and coherent thought content. (Tr. at 545-550). She had fair to good insight and

judgment, and she was able to exercise and clean her home. Id. However, she was

not taking her medication as prescribed. (Tr. at 547). Again in March, she admitted

to not picking up her prescribed medication, which had led to more depression. (Tr.

                                         6
at 551-553). In spite of non-compliance, at a doctor’s visit in April 2017, Campbell

was doing fairly well overall. (Tr. at 554).

         Two non-examining psychiatric consultants opined that Campbell would be

capable of unskilled work with simple tasks and direct supervision. (Tr. at 72, 89).

This level of work lined up with treatment notes from Living Hope. Campbell

showed progress, but she admitted to not taking medication or attending therapy as

prescribed. Her providers said that this non-compliance contributed to intermittent

regression. Because Campbell reported that Wellbutrin, Xanax, and Depakote

helped her, her unwillingness to take those medications undermines her disability

claim.

         A claimant’s RFC represents the most she can do despite the combined effects

of all of her credible limitations and must be based on all credible evidence.

McCoy v. Astrue, 648 F.3d 605, 614 (8th Cir. 2011). In determining the claimant’s

RFC, the ALJ has a duty to establish, by competent medical evidence, the physical

and mental activity that the claimant can perform in a work setting, after giving

appropriate consideration to all of his impairments. Ostronski v. Chater, 94 F.3d 413,

418 (8th Cir. 1996). The ALJ properly evaluated the medical evidence, and even

credited Campbell’s difficulties, in spite of her non-compliance, by limiting her to

simple, unskilled work. Thus, the Court concludes that the RFC properly

                                           7
incorporated Campbell’s demonstrated mental limitations.

         Finally, the Appeals Council properly discounted the cursory medical source

statement from the Living Hope treatment providers. The extreme limitations

reflected on that check box form did not square with Campbell’s motivation toward

goals and exhibited progress, when properly medicated. Thus, this form did not

provide a sufficient evidentiary basis for the Appeals Council to remand Campbell’s

claim.

         IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be

AFFIRMED and that the case be DISMISSED, with prejudice.

         DATED this 30th day of January, 2019.



                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                          8
